Allowance notice
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This office action is in response to the papers filed on 7/28/22 after the final office action mailed on 6/3/22, wherein pending claims have been amended as discussed in the interview summary filed on 7/14/22 to place the pending claims in condition for the allowance. Therefore finality of the final rejection has been withdrawn and notice of allowance has been issued.

Claim status
2.	In the claim listing of 7/28/22 claims 7, 10-11, 13 and 15-16 are pending in this application and are under prosecution. Claims 7, 10 and 16 are amended. Claims 1-6, 8-9, 12, 14 and 17-21 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, pg. 6).

Withdrawn Objection and Rejection
3.	All pending objection and rejection has been withdrawn in view of amendments to claims 7 and 10. 

Examiner’s comment
4.	Claims 7, 10-11, 13 and 15-16 have been renumbered as claims 1-6 and presented in the same order as presented by the applicant.
Conclusion
5.	Claims 7, 10-11, 13 and 15-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634